UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Quarterly Period Ended June 30, 2009 OR ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES ACT OF 1934 For the transition period from to Commission file number 333-115602 Grande Communications Holdings, Inc. (Exact name of registrant as specified in its charter) Delaware 74-3005133 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification Number) 401 Carlson Circle, San Marcos, TX (Address of principal executive offices) (Zip Code) Registrant’s telephone number including area code: (512)878-4000 Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days:YesxNo¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). *Yes¨No¨ * The registrant is not subject to the requirements of Rule 405 of Regulation S-T at thistime. Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer¨Accelerated filer¨Non-accelerated filerxSmaller reporting company¨ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes¨Nox The number of shares of the registrant’s Common Stock outstanding as of July 31, 2009 was 12,104,072. GRANDE COMMUNICATIONS HOLDINGS, INC. AND SUBSIDIARY Index PageNo. Part I. Financial Information 1 Item1. Financial Statements 1 Condensed Consolidated Balance Sheets 1 Condensed Consolidated Statements of Operations 2 Condensed Consolidated Statements of Cash Flows 3 Notes to Condensed Consolidated Financial Statements 4 Item2 Management’s Discussion and Analysis of Financial Condition and Results of Operations 11 Item3. Quantitative and Qualitative Disclosures about Market Risk 23 Item4T. Controls and Procedures 24 Part II. Other Information 25 Item1. Legal Proceedings 25 Item1A. Risk Factors 25 Item2. Unregistered Sales of Equity Securities and Use of Proceeds 25 Item3. Defaults Upon Senior Securities 25 Item4. Submission of Matters to a Vote of Security Holders 25 Item5. Other Information 25 Item6. Exhibits 26 Signatures 27 Index PART I FINANCIAL INFORMATION ITEM1. FINANCIAL STATEMENTS GRANDE COMMUNICATIONS HOLDINGS, INC. AND SUBSIDIARY CONDENSED CONSOLIDATED BALANCE SHEETS (In thousands, except share data) December31, June 30, (unaudited) Assets Current assets: Cash and cash equivalents, net of restricted cash of $3,129 $ $ Accounts receivable, net of allowance for doubtful accounts of $1,311 and $1,024 Prepaid expenses and other current assets Total current assets Property, plant and equipment, net of accumulated depreciation of $368,907 and $397,454 Intangible assets, net of accumulated amortization of $1,661 and $1,782 Debt issue costs, net Restricted cash Deposits and other long-term assets Total assets $ $ Liabilities and stockholders’ equity Current liabilities: Accounts payable $ $ Accrued liabilities Accrued interest payable Deferred revenue and customer deposits Current portion of long-term debt Current portion of capital lease obligations Total current liabilities Deferred rent Deferred revenue Capital lease obligations, net of current portion Long term debt, net of current portion Total liabilities Stockholders’ equity: Senior series preferred stock: Series G preferred stock, $0.001 par value per share; 34,615,384 shares authorized, 34,615,330 shares issued and outstanding; liquidation preference of $134,999,787 35 35 Junior series preferred stock: Series A preferred stock, $0.001 par value per share; 232,617,839 shares authorized, 232,617,838 shares issued and outstanding; liquidation preference of $232,617,838 Series B preferred stock, $0.001 par value per share; 20,833,333 shares authorized, issued and outstanding; liquidation preference of $25,000,000 21 21 Series C preferred stock, $0.001 par value per share; 30,000,000 shares authorized, 17,005,191 shares issued and outstanding; liquidation preference of $20,406,229 17 17 Series D preferred stock, $0.001 par value per share; 115,384,615 shares authorized, 114,698,442 shares issued and outstanding; liquidation preference of $149,107,975 Series E preferred stock, $0.001 par value per share; 8,000,000 shares authorized, 7,999,099 shares issued and outstanding; liquidation preference of $19,997,748 8 8 Series F preferred stock, $0.001 par value per share; 12,307,792 shares authorized, 11,758,278 shares issued and outstanding; liquidation preference of $15,285,761 12 12 Series H preferred stock, $0.001 par value per share; 30,000,000 shares authorized, no shares issued and outstanding — — Common stock, $0.001 par value per share; 786,835,883 shares authorized, 13,284,072 shares issued, and 12,784,072 and 12,104,072 shares outstanding, as of December31, 2008 and June 30, 2009, respectively 13 13 Additional paid-in capital Treasury stock, at cost (5 ) ) Accumulated deficit ) ) Total stockholders’ equity (deficit) ) Total liabilities and stockholders’ equity $ $ The accompanying notes are an integral part of these condensed consolidated financial statements. 1 Index GRANDE COMMUNICATIONS HOLDINGS, INC. AND SUBSIDIARY CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS
